Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 16, line 5 of the claim recites “a plurality of second openings.”  However, line 12 of claim 16 recites “the second opening” which is inconsistent with the previously recited “plurality of second openings” such that it is not definite which opening(s) claim 16, line 12 refers to.




The recitations of a plurality of tunnels, a respective one of the plurality of tunnels extending between one of the plurality of third second openings and the cavity, and a plurality of air pushers, a respective one of the plurality of air pushers at least partially in one of the plurality of tunnels are not definite.  It is not definite what is meant by a respective one of the plurality of tunnels and a respective one of the plurality of air pushers and what the word “respective” refers to or what the one tunnel and one air pusher are with respect to.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-18, 20, 21, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140026351 A1 to Willey et al. (“Willey”) in view of US 20080041832 A1 to Sykes et al. (“Sykes”).
Willey discloses:
Regarding claim 16, as best understood: 
a container (e.g., material collection apparatus 118 seen in Fig. 1 and disclosed in para 17) comprising: 
a top surface (e.g., top of material collection apparatus 118) defining a first opening (e.g., opening of top of material collection apparatus 118 seen in Fig. 1 and 6), 
a plurality of side surfaces (e.g., sides of material collection apparatus 118), a first side surface (e.g., surfaces adjacent fluid nozzles 200 and outlets 206b, 210b and 214b) of the plurality of side surfaces defining a plurality of second openings (e.g., a plurality of fluid nozzles 200, outlet 206b, outlet 210b, outlet 214a) (e.g., Fig. 2-4 and 6 and para 20-25), 

a cavity (e.g., interior of material collection apparatus 118) extending through the container between the first opening and the second opening (e.g., Fig. 1-4 and 6 and para 17-30), 
a plurality of tunnels (e.g., tunnels in nozzle 202 and housing duct 206), a respective one of the plurality of tunnels extending between one of the plurality of third second openings and the cavity (e.g., Fig. 1-6 and para 17-30), and 
a respective air pusher (e.g., vacuum pump may be coupled to the discharge outlet 206b) at least partially in one of the plurality of tunnels (e.g., Fig. 2-4 and 6 and para 22).
Regarding claim 17, as best understood: a section of the top surface above the third opening is sloped relative to a section of the top surface that is parallel with the bottom surface (e.g., Fig. 2-6 and para 20-30);
Regarding claim 18, as best understood: at least one of the top surface, the bottom surface and the first side surface include a mesh structure (e.g., fences 204, 206) (e.g., Fig. 1-6 and para 17-30);
Regarding claim 21, as best understood: the plurality of side surfaces further comprises a second side surface defining a fourth opening (e.g., a fourth of openings in Fig. 2-6), and the container further comprises another tunnel (e.g., tunnels in nozzle 202 and housing duct 206) extending between the second side surface and the cavity (e.g., Fig. 2-6 and para 20-30);
Regarding claim 23, as best understood: the top surface and the bottom surface each comprise a second section that slopes inward from the first section and meets with the tunnel to form a sloped section of the cavity (e.g., Fig. 2-6 and para 20-30); and
Regarding claim 24, as best understood: the sloped section of the cavity comprises a mesh structure (e.g., fences 204, 206) (e.g., Fig. 2-6 and para 20-30).
Willey does not explicitly disclose a plurality of air pushers (as recited in claim 16).
However, Sykes discloses:
Regarding claim 16, as best understood:
a container (e.g., module (DEM) 4) comprising: 
a top surface (e.g., transparent window 5, plate 12 with an array of holes) defining a first opening (e.g., holes in plate 12) (e.g., Fig. 4, 6, 7 and para 61-67), 
a plurality of side surfaces (e.g., sides seen in Fig. 4, 6, 7), a first side surface of the plurality of side surfaces defining a plurality of second openings (e.g., openings seen in Fig. 4, 6, 7) (e.g., Fig. 4, 6, 7 and para 61-67), 
a bottom surface (e.g., bottom surface seen in Fig. 4, 6, 7) defining a third opening (e.g., openings seen in Fig. 4, 6, 7), the bottom surface having a section adjacent the third opening on a side opposite the first side surface that is parallel with a section of the top surface, and a length of the bottom surface from the first side surface to an end of the section is at least five times greater than a length of the third opening (e.g., Fig. 4, 6, 7 and para 61-67), 
a cavity (e.g., interior of DEM 4) extending through the container between the first opening and the second opening (e.g., Fig. 4, 6, 7 and para 61-67), 
a plurality of tunnels (e.g., ports 6, 8, 10, 11), a respective one of the plurality of tunnels extending between one of the plurality of third second openings and the cavity (e.g., Fig. 4, 6, 7 and para 61-67), and 

Regarding claim 17, as best understood: a section of the top surface above the third opening is sloped relative to a section of the top surface that is parallel with the bottom surface (e.g., Fig. 4, 6, 7 and para 61-67);
Regarding claim 20, as best understood: the plurality of air pushers are parallel with the bottom surface of the container (e.g., Fig. 3, 4, 6, 7 and para 61-67);
Regarding claim 21, as best understood: the plurality of side surfaces further comprises a second side surface defining a fourth opening (e.g., openings seen in Fig. 4, 6, 7), and the container further comprises another tunnel (e.g., ports 6, 8, 10, 11) extending between the second side surface and the cavity (e.g., Fig. 4, 6, 7 and para 61-67); and
Regarding claim 23, as best understood: the top surface and the bottom surface each comprise a second section that slopes inward from the first section and meets with the tunnel to form a sloped section of the cavity (e.g., Fig. 4, 6, 7 and para 61-67).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Willey as suggested and taught by Sykes in order to adjust debris removal efficiency based on varying processes and conditions (e.g., Sykes: para 36-38).


Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willey in view of Sykes and further in view of US 20090175705 A1 to Nakao et al. (“Nakao”).
Willey in view of Sykes discloses substantially all of the features of the claimed invention as set forth above.
Willey in view of Sykes does not explicitly disclose a magnitude of a vacuum in the tunnel is less than -1.5kPa (as recited in claim 22).
However, Nakao discloses:
Regarding claim 22, as best understood: a magnitude of a vacuum in the tunnel is less than -1.5kPa (e.g., para 71).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Willey as suggested and taught by Sykes in order to remove exhaust effectively (e.g., Nakao: para 71).
Allowable Subject Matter
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Amendment
The amendment of 12/04/2020 is acknowledged. 
Response to Arguments
Applicant's arguments filed 12/04/2020 have been fully considered but they are not persuasive. The remarks begin by noting the claim status and amendments.  The remarks then address the previous rejections under 35 U.S.C. 112 and note the amendments resolving the previous rejections under 35 U.S.C. 112.  The present rejections under 35 U.S.C. 112 are set forth above.  The remarks then address the prior art rejections.  Applicant’s arguments with respect to claim(s) 16-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492.  The examiner can normally be reached on Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        March 25, 2021